                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION

STEVEN HORTON,                   )
                                 )
          Plaintiff,             )
                                 )
    v.                           )                       CV 118-165
                                 )
ALBERT REEVES; ROY REEVES;       )
DURWOOD DAVIS; and MCDUFFIE      )
COUNTY,                          )
                                 )
          Defendants.            )
                            _________

                                           ORDER
                                           _________

       The Court GRANTS Defendant Durwood Davis’s unopposed motion to stay

discovery, (doc. no. 15), pending resolution of his pre-answer motion to dismiss. The “[C]ourt

has broad inherent power to stay discovery until preliminary issues can be settled which may

be dispositive of some important aspect of the case.” Feldman v. Flood, 176 F.R.D. 651, 652

(M.D. Fla. 1997). Before deciding to stay discovery, the Court should:

       balance the harm produced by a delay in discovery against the possibility that
       the motion will be granted and entirely eliminate the need for such discovery.
       This involves weighing the likely costs and burdens of proceeding with
       discovery. It may be helpful to take a preliminary peek at the merits of the
       allegedly dispositive motion to see if on its face there appears to be an
       immediate and clear possibility that it will be granted.

Id. (internal citation and quotation omitted).

       Based on a preliminary peek at the defense motion, which asserts qualified immunity

and prosecutorial immunity, the Court finds an immediate and clear possibility of a ruling
“which may be dispositive of some important aspect of the case.” Indeed, Defendant Davis’s

motion to dismiss raises serious questions regarding the viability of Plaintiff’s complaint

considering Defendant Davis claims immunity. See Redford v. Gwinnett Cty. Judicial Circuit,

350 Fed. App’x 341, 346 (11th Cir. 2009) (upholding stay discovery where Defendant claimed

immunity).    When balancing the costs and burdens to the parties, the Court concludes

discovery should be stayed pending resolution of the motion to dismiss. See Chudasama v.

Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997); Moore v. Potter, 141 F. App’x

803, 807-08 (11th Cir. 2005).

       For these reasons, the Court STAYS discovery pending final resolution of Defendant

Davis’s motion to dismiss. After resolution of the motion, the remaining parties shall confer

and submit a Rule 26(f) Report, with proposed case deadlines, within seven days of the

presiding District Judge’s ruling.

       SO ORDERED this 10th day of December, 2018, at Augusta, Georgia.




                                             2
